NEBEKER, Chief Judge,
concurring:
Our dissenting colleagues have lost sight of the fact that the order denying the single judge’s request for en banc review was entered by mistake and was void. A Court always has jurisdiction to clarify that a purported action through clerical mistake is just that and nothing more. To do so is not a reassertion of subject matter jurisdiction. Indeed, had it not been for the delay caused by the preparation of the latest dissent, the order revoking the purported denial of en banc review could have been issued before the appeal to the Federal Circuit was docketed. Cf. Fed. R.CrvP. 60(a)